Exhibit 10.24

 

LOGO [g13106g41t31.jpg]     

        Hawker Beechcraft Corporation

        9709 E Central

        P.O. Box 85

        Wichita, Kansas

        67201-0085 USA

December 16, 2008

Mr. James K. Sanders

1836 Paddock Green Ct.

Wichita, KS 67206

Dear Jim:

The following confirms the terms of your continued employment with the Company
in the position of VP of Finance for Hawker Beechcraft Corporation reporting to
Sid Anderson, Chief Financial Officer. The position will have a bi-weekly rate
of pay of $9,230.77 which, if annualized, equals a base salary of $240,000. Your
new role and pay rate will commence immediately.

In addition, the following terms are agreed:

 

•  

Your Employment Agreement, dated March 26, 2007, with Hawker Beechcraft
Corporation (the “Employment Agreement”), be and hereby is terminated and is of
no further force and effect.

 

•  

Your 2008 Management Incentive Plan (MIP) bonus will be based on the salary and
bonus target that was set forth in the Employment Agreement, specifically,
$275,000 base pay and seventy-five percent (75%) target bonus. In all other
respects, the MIP pay-out for your individual 2008 bonus will operate strictly
in accordance with any and all MIP requirements as to funding targets,
achievement of financial and non-financial goals, and discretionary
decision-making by the Compensation Committee and/or management. For 2009 and
thereafter, you will be entitled to participate in the MIP at a target bonus of
fifty percent (50%) of base pay.

 

•  

You will be eligible for future salary increases as per standard Company
practice and policy, based on Company and individual performance.

 

•  

You will receive 4 weeks of vacation annually. In addition, you will be paid a
lump sum, at the first pay period in January of 2009, for the remainder of your
accrued vacation time of four (4) weeks, less $2,694 excess compensation offset,
as agreed.

 

•  

If your employment with the Company is terminated by the Company, except for
cause, at any time within eighteen (18) months from the date that the
Compensation Committee of the Board of Directors approved these new compensation
terms, specifically November 7, 2008, you shall be entitled to receive a
severance benefit in the amount of one (1) year of base pay. For the avoidance
of doubt, this salary continuation will include only base salary and not any
bonus or MIP target payment. If you elect to receive the severance benefit in
the form of payroll continuation for one year, you will also be entitled to
benefits continuation for the same one-year period. You may, alternatively, by
written notice, elect to receive the severance benefit in a lump sum, cash
payment, in which case there would be no attendant benefits continuation.

 

•  

You agree to forfeit a total of 30,000 unvested options from the discretionary
grant(s) awarded to you by the Company, to be spread equally among Time-Vesting,
Performance-Vesting, Type A and Performance-Vesting, Type B options, and spread
equally among such options with respect to vesting over the target years 2009,
2010 and 2011.



--------------------------------------------------------------------------------

LOGO [g13106g41t31.jpg]

James K. Sanders

December 16, 2008

Page 2 of 2

This sets forth the entire understanding between you and the Company related to
your employment and merges all prior representations. No modification to these
terms will be effective unless in writing and signed by both you and an
authorized Company representative. If you believe any of the terms or conditions
in this letter are not consistent with your understanding, please speak to me or
Gail Lehman before signing.

Jim, I am glad that we were able to work out the conditions of this new
arrangement and that we can look forward to you remaining a part of the Hawker
Beechcraft team.

Please sign below to signify your acceptance of these terms and conditions and
return a copy of the letter to me. Thank you.

 

Sincerely,

/s/    Rich Jiwanlal

Rich Jiwanlal VP – Human Resources

I hereby accept these terms and conditions of employment. I understand that my
acceptance of the terms and conditions set forth in this letter does not
constitute an employment contract and that my employment with Hawker Beechcraft
Corporation may be terminated, either by my employer or myself at anytime, for
any reason, with or without notice.

 

 

   

 

  Signature        /s/    James K. Sanders     Date    12/18/2008  

 

   

 

 